In a visitation proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Kings County (Karopkin, J.), dated May 29, 2003, which denied the petition.
Ordered that the order is affirmed.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Matter of McM., 255 AD2d 515 [1998]; cf. Anders v California, 386 US 738 [1967]).
The appellant has not raised any nonfrivolous issues in his pro se supplemental brief. Smith, J.P., H. Miller, S. Miller and Luciano, JJ., concur.